Sally Samuel, Esq. Office of Insurance Products Division of Investment Management US Securities and Exchange Commission treet, NE Washington, DC 20549 RE:Amendment no. 1 to application under Section 6(c) of the Investment Company Act of 1940 for an order permitting recapture of purchase credits; file no.812-13713 Dear Ms. Samuel: As discussed today, we request a withdrawal of the above-referenced filing made on June 14, 2010 (accession number 0000826734-10-000036).That filing had referenced an incorrect filing number (812-13711).In place of the June 14th filing, we are re-filing amendment #1 herewith, using file number 812-13713. We appreciate your attention to this filing. Sincerely, C. Christopher Sprague
